Case 8:20-cv-00606-TPB-AEP Document 12 Filed 05/14/20 Page 1 of 7 PageID 135



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


COAST TO COAST SUPPLY
SOLUTIONS, LLC, d/b/a PALM PAPER
SUPPLY,

       Plaintiff,
v.                                                            Case No.: 8:20-cv-606-T-60AEP

BANK OF AMERICA, CORPORATION, a
Foreign Profit Corporation,

       Defendant.
                                                      /


     ORDER DENYING DEFENDANT’S MOTION TO DISMISS COMPLAINT

       This matter is before the Court on “Defendant’s Motion to Dismiss Complaint

and Demand for Jury Trial,” filed by Bank of America, N.A. (“BOA”), on April 6,

2020. (Doc. 9). On April 20, 2020, Plaintiff Coast to Coast Supply Solutions, LLC

d/b/a Palm Paper Supply (“Palm”) filed “Plaintiff’s Response in Opposition to

Defendant’s Motion to Dismiss.” (Doc. 11). After reviewing the motion, response,

court file, and the record, the Court finds as follows:

                                         Background 1

       Palm, a wholesale distributor of office supplies in the Tampa Bay area,

regularly conducted business with a supplier known as Essendant. Someone



1 The Court accepts as true the facts alleged in the amended complaint for purposes of ruling on the
pending motion. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, the Court is not required
to accept as true any legal conclusions couched as factual allegations. See Papasan v. Allain, 478
U.S. 265, 286 (1986).


                                             Page 1 of 7
Case 8:20-cv-00606-TPB-AEP Document 12 Filed 05/14/20 Page 2 of 7 PageID 136



pretending to be an Essendant employee sent a series of bogus invoices to Palm in

June 2019. In July 2019, at Palm’s direction, BOA paid a total of $100,6060.02, in

three separate wire transfers, toward these fraudulent invoices. Although not

specifically alleged in the complaint, it appears that BOA had no knowledge or

involvement whatsoever in the fraud; it simply executed directions to complete wire

transfers it received from Palm in the ordinary course of business.

      During this time frame, Palm had subscribed to an “account activity alert

system” with BOA that sent text messages to Palm’s co-owner, Martin Wolstencroft

whenever a check in excess of $40,000 was presented to BOA. Funds were not

released by BOA unless Wolstencroft responded affirmatively to BOA’s text. No

such texts were received by Wolstencroft when the fraudulent activity discussed

above occurred. Furthermore, Palm alleges that BOA was contractually required to

send email confirmations of wire transfers and failed to do so.

      Palm reported the fraud to BOA soon after it was discovered. Unfortunately,

the funds distributed to the fraudster were not recovered. The complaint does not

indicate whether the identity of the fraudster has been determined or whether that

person has been criminally prosecuted.

      On February 10, 2020 Palm filed a five count Complaint against BOA in

Florida’s Sixth Judicial Circuit, and the case was removed to this Court shortly

thereafter. Count I alleges a claim for breach of contract; Count II for breach of

implied contract; Count III for negligence; Count IV for violation of § 670.202(2),

F.S.; and Count V for violation of § 670.202(3), F.S. BOA filed the instant motion



                                      Page 2 of 7
Case 8:20-cv-00606-TPB-AEP Document 12 Filed 05/14/20 Page 3 of 7 PageID 137



arguing that none of these counts states a claim, and the entire complaint should be

dismissed.

                           Legal Standard and Analysis

      Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a

short and plain statement of the claim showing the [plaintiff] is entitled to

relief.” Fed. R. Civ. P. 8(a). While Rule 8(a) does not demand “detailed factual

allegations,” it does require “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). In order to survive a motion to dismiss, factual

allegations must be sufficient “to state a claim to relief that is plausible on its

face.” Id. at 570.

       When deciding a Rule 12(b)(6) motion, review is generally limited to the four

corners of the complaint. Rickman v. Precisionaire, Inc., 902 F. Supp. 232, 233

(M.D. Fla. 1995). Furthermore, when reviewing a complaint for facial sufficiency, a

court “must accept [a] [p]laintiff’s well pleaded facts as true, and construe the

[c]omplaint in the light most favorable to the [p]laintiff.” Id. (citing Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974)). “[A] motion to dismiss should concern only the

complaint’s legal sufficiency, and is not a procedure for resolving factual questions

or addressing the merits of the case.” Am. Int’l Specialty Lines Ins. Co. v. Mosaic

Fertilizer, LLC, 8:09-cv-1264-T-26TGW, 2009 WL 10671157, at *2 (M.D. Fla. 2009)

(Lazzara, J.).




                                        Page 3 of 7
Case 8:20-cv-00606-TPB-AEP Document 12 Filed 05/14/20 Page 4 of 7 PageID 138



Count I – Breach of Contract

      BOA argues that complaint fails to state a claim for breach of contract “since

there are no facts alleging that this was a material breach” or “there was any

relationship between the alleged breach and the damages.” (Doc. 9 at 3). This point

does not merit dismissal. Count I, as currently pled, clearly states a claim for

breach of contract. It includes all the required elements, and a copy of the contract

is attached. BOA’s argument on this point is one that may have merit if asserted in

a summary judgment motion, but it is not a basis for a motion to dismiss. See

Mosaic Fertilizer, 2009 WL 10671157, at * 2.

Count II -- Breach of Implied Contract

      BOA argues that Palm cannot state a claim for breach of an implied contract,

an equitable claim, where a valid contract exists between the parties. It also argues

that this count fails to state a claim because BOA was “merely the means that

Plaintiff used to send the funds to someone else.” (Doc. 9 at 5-6). This argument is

not a basis for dismissal. Federal Rule of Civil Procedure 8(d) “allows pleading in

the alternative, even if the theories are inconsistent.” Abels v. J.P. Morgan Chase

Bank, N.A., 678 F. Supp. 2d 1273, 1279 (S.D. Fla. 2009).

Count III -- Negligence

      BOA argues that the independent tort doctrine precludes a negligence claim

in the first instance where, as here, the parties’ relationship is governed by a

written contract. It further argues that the negligence claim lacks sufficient detail.

(Doc. 9 at 6). Neither argument is sufficient to merit dismissal. As previously



                                       Page 4 of 7
Case 8:20-cv-00606-TPB-AEP Document 12 Filed 05/14/20 Page 5 of 7 PageID 139



noted, the Federal Rules of Civil Procedure allow pleading in the alternative, even

where the theories of recovery are inconsistent. Therefore, it is permissible to have

a breach of contract count and a negligence count in the same complaint without

running astray of the independent tort doctrine. In addition, general negligence

claims are not required to be pled with particularity. See Gen. Elec. Cap. Corp. v.

Posey, 415 F.3d 391, 396-97 (5th Cir. 2005).

Count IV -- Violation of § 670.202(2), F.S.

      BOA contends that a violation of § 670.202(2), F.S., is not stated even if the

facts alleged in the complaint are accepted as true. (Doc. 9 at 7).

      Section 670.202(2), F.S., provides as follows:

      If a bank and its customer have agreed that the authenticity of
      payment orders issued to the bank in the name of the customer as
      sender will be verified pursuant to a security procedure, a payment
      order received by the receiving bank is effective as the order of the
      customer, whether or not authorized, if the security procedure is a
      commercially reasonable method of providing security against
      unauthorized payment orders and the bank proves that it accepted the
      payment order in good faith and in compliance with the security
      procedure and any written agreement or instruction of the customer
      restricting acceptance of payment orders issued in the name of the
      customer. The bank is not required to follow an instruction that
      violates a written agreement with the customer or notice of which is
      not received at a time and in a manner affording the bank a reasonable
      opportunity to act on it before the payment order is accepted.

      (emphasis added)

BOA argues there is no way this statutory provision could have been violated here

because it applies only to “security procedures” related to the “authenticity of

payment orders,” and Palm has not questioned the authenticity of its own payment

orders to BOA.


                                       Page 5 of 7
Case 8:20-cv-00606-TPB-AEP Document 12 Filed 05/14/20 Page 6 of 7 PageID 140



      Palm responds to this argument by pointing out that the definition of

“security procedure” in § 670.201, F.S. covers matters beyond just the authenticity

of payment orders. Section 670.201, F.S. provides as follows:

      Security procedure.—“Security procedure” means a procedure
      established by agreement of a customer and a receiving bank for the
      purpose of:

      (1) Verifying that a payment order or communication amending or
      canceling a payment order is that of the customer; or

      (2) Detecting error in the transmission or the content of the payment
      order or communication.

Thus, Palm argues that pursuant to 670.201(2), F.S., it is entitled to base its claim

on BOA’s alleged failure to “[d]etect[ ] error in the transmission or the content of

the payment order or communication.” Palm also argues that the security

procedures in place were not “commercially reasonable.” (Doc. 9 at 10).

      For purposes of a motion to dismiss, Palm has stated a claim. While the

Court could, arguably, determine the applicability of the statutes in question at this

juncture – and dismiss this count if it agreed with BOA’s argument – it declines to

do so for three reasons. First, the legal issue has not been fully briefed by the

parties. The statutes involved here derive from the Uniform Commercial Code,

Article 4A (funds transfers) and there are likely various sources and authorities

that could clarify the issues presented here, none of which have been discussed by

the parties. Second, the facts associated with this claim are not yet fully developed,

and it is possible that additional facts relevant to the legal issue may be identified.




                                       Page 6 of 7
Case 8:20-cv-00606-TPB-AEP Document 12 Filed 05/14/20 Page 7 of 7 PageID 141



Third, even if the Court were to decide this issue now, possibly in BOA’s favor, the

case would still remain pending as to three other counts.

Count V -- Violation of § 670.202(3), F.S.

      BOA argues that Count V fails to state a claim for violation of § 670.202(3),

F.S. for the same reasons it argues the complaint fails to state a claim in Count IV –

even if the facts alleged in the complaint are accepted as true, the statute does not

apply. BOA further argues that Count V “fails to offer any factual support for

vague and conclusory allegations.” (Doc. 9 at 8). For the reasons discussed

previously in connection with the prior count, Palm has stated a claim, and the

Court declines to dismiss this count at this time.

      For the reasons explained above, it is therefore

      ORDERED, ADJUDGED, and DECREED:

      1. “Defendant’s Motion to Dismiss Complaint and Demand for Jury Trial”

          (Doc. 9) is hereby DENIED.

      2. Defendant is directed to file an answer on or before May 29, 2020.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 14th day of

May, 2020.




                                          TOM BARBER
                                          UNITED STATES DISTRICT JUDGE




                                      Page 7 of 7
